Dunbar, J.
This is an appeal from a judgment for divorce, the only contention being that the former husband of the respondent, plaintiff in this action, was not dead at the time of the alleged marriage of appellant and respondent. The testimony is brief and presents a plain conflict. The rule of presumption in cases of this kind is thus expressed in 1 Bishop, Marriage & Divorce (5th ed.), § 457:
“It being for the highest good of the parties, of the children, and of the community, that all intercourse between the sexes in its nature matrimonial should be such in fact, the law, when administered by enlightened judges, seizes upon all presumptions both of law and of fact, presses into its service all things which can help it in each particular case, to sustain marriage and repel the conclusion of unlawful commerce.”
Aided by this presumption, we think the court was justified in holding that the marriage was a legal one, and in rendering the decree which it did enter. Affirmed.
Rudkin, C. J., Mount, Crow, and Parker, JJ., concur.